374 N.W.2d 39 (1985)
220 Neb. 867
Lorna K. MANEWAL, Appellee,
v.
Grant E. MANEWAL, Appellant.
No. 85-194.
Supreme Court of Nebraska.
September 20, 1985.
*40 Herbert M. Sampson, III, of Sampson & Forney, Alliance, for appellant.
M. Roger Schneekloth of Reddish & Schneekloth, Alliance, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
Following a hearing on the application of appellant father, Grant E. Manewal, for modification of a decree of dissolution of marriage seeking a change of appellant's visitation rights with the parties' two minor children because of appellant's transfer to Michigan, the court entered an order modifying the decree to permit appellant to remove the children from Nebraska while exercising specific visitation and made other changes relating to the appellant's change of residence. He appeals, seeking more extensive visitation.
We hold that determinations as to visitation rights in a dissolution of marriage case are matters initially entrusted to the sound discretion of the trial judge, which matters, on appeal, will be reviewed de novo on the record and affirmed in the absence of an abuse of the trial judge's discretion; keeping in mind, however, that the trial judge observed and heard the witnesses at some point in the trial and accepted one version of the facts rather than the other.
Further, in visitation matters, the paramount considerations are the best interests and welfare of the children.
After such review in the case we affirm the judgment of the trial court. Each party shall bear his or her own costs.
AFFIRMED.